UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-7165



DOUGLAS A. TURNER,

                                           Petitioner - Appellant,

          versus


COLLIE RUSHTON, Warden, McCormick Correctional
Institution; HENRY MCMASTER, Attorney General
for South Carolina,

                                          Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Florence. Margaret B. Seymour, District Judge.
(CA-03-4124-24BH-4)


Submitted:   December 9, 2004          Decided:     December 15, 2004


Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Douglas A. Turner, Appellant Pro Se.    Samuel Creighton Waters,
OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Douglas A. Turner seeks to appeal the district court’s

order dismissing his petition filed under 28 U.S.C. § 2254 (2000)

for failure to prosecute his claim under Fed. R. Civ. P. 41(b).

The   district   court     referred   this    case    to   a   magistrate   judge

pursuant to 28 U.S.C. § 636(b)(1)(B) (2000).               The magistrate judge

recommended that relief be denied and advised Turner that failure

to file timely objections to this recommendation could waive

appellate   review    of    a   district      court   order    based   upon   the

recommendation.      Despite this warning, Turner failed to object to

the magistrate judge’s recommendation.

            The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.                    See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).             Turner has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       DISMISSED


                                      - 2 -